Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Applicant’s response to Restriction election filed on 09/23/2022 for the application 17/092,230 filed on 11/07/2020.
Applicant's election without traverse of Claims 1-8, and 16-20 in the reply filed on 09/23/2022 is acknowledged. Claims 1-8, and 16-20 are currently pending for consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2020 was filed before the mailing date of the non-final office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02. Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow’). The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.

Drawings
The drawings filed on 11/07/2020 are objected to under 37 CFR 1.83(a) because the screenshots of FIG. 7A-B and FIG. 8A-B are lack of sufficient quality cause the text impossible to read. Any structural detail that is essential for a proper understanding of the disclosed
invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 
If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The term “closer association” in claim 1 is a relative term which renders the claim indefinite. The term “closer” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Examiner Note
The Examiner cites particular columns, line numbers and/or paragraph numbers
in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (CN 111753044 A filed on 06/29/2020, “Chen”).
As to claim 1, Chen discloses A computer-implemented method of training a language model to mitigate bias, the method comprising: 
defining a tuple that includes a first token that defines a first group of people and a second token that defines a second group of people; (Chen: [page 004 ln 49-52] defining a matrix composed of word embedded vector (i.e. tuple) of all words (tokens) in the PTB (Parameterisable Test Bed) corpus text library as word embedded matrix W, defining two words with gender antagonism to form a group of gender alignment word (i.e. first token); gender opposite word (i.e. second token) constitutes a gender set, defining a matrix composed of difference between two vectors of each group of gender (i.e. first/second group of people) in the gender set).
determining an equalization loss based on respective first and second probabilities of the first and second tokens occurring at a particular point in text generated by the language model; (Chen: [page 003 ln 54-58, page 005 ln 30-31] makes the language model in the text prediction, because of social prejudice existing in the text library of the original training, which causes the language model to reflect or magnify the phenomenon of the social prejudice as the prejudice action of the model when making decision of the language model, e.g., when a word "doctor" has appeared before, the language model when predicting the current word, it is easier to predict the next word (i.e. a particular point) into "he" instead of "her”… with the social prejudistic evaluation index for the text base and the loss function (i.e. equalization loss) design of the desocial prejudice language model…  based on P (w | g) represents the word w in the context with gender of the word g probability (i.e. first/second probabilities) for each gender).
training the language model using a first training corpus and the equalization loss, thereby producing an equalized language model; (Chen: [page 005 ln 58-60] The constructing language model based on regularized desocial prejudice… to reduce the social prejudice of the text, by constructing a regularization term which can reflect the model prejudice, linear superposition of the regularization term using PTB corpus and the loss function (i.e. equalization loss) of the original language model target function, integrating into a new language model loss function to train the language model of the social prejudice, so as to reduce the dependency of the language model with social prejudice characteristic).
identifying a first group of socially marked words having a closer association, in a second training corpus, with the first group of people than the second group of people; 
identifying a second group of socially marked words having a closer association, in the second training corpus, with the second group of people than the first group of people; (Chen: [page 005 ln 22-36] calculating the social prejudation fraction biastrain (i.e. closer association) (w) of each word in the corpus text (social prejudation word and mark) for the female words and male words (i.e. first/second group of words/people)... represents the upper and lower text (i.e. first/second group of socially marked words) window under the condition of word w and gender word g… calculating the social prejudation score for each word in the corpus of linguistic data text. The social preference score is greater than 0, meaning that the collocation frequency of a word and a female vocabulary is higher than the collocation frequency of the male vocabulary).
determining a de-clustering loss based on respective first and second percentages of words proximate to a particular point in text generated by the equalized language model that are included in the respective first and second groups of socially marked words; and (Chen: [Abstract] determining the loss of Lossaccuracy and the loss of the de-social bias regularization term Lossfairness (i.e. de-clustering loss) composed the loss of the social prejudice term loss is the final loss in the context; each training stage, judging the social prejudice effect of the language model by the social predication fraction (i.e. percentage of words proximate) of the predicted text (i.e. a particular point) output by the language model relative to the distribution state of the social prejudice fraction of the PTB corpus text; when the distribution state is satisfied, obtaining the final language model).
The examiner notes that the [0005] of specification recites “a de-clustering loss function attempts to mitigate word clustering that is stereotypically associated with a particular group... by de-clustering words observed as being frequently associated with African or Caucasian”. De-clustering loss function means to debias or adjust the words of loss function. Chen’s loss of the de-social bias regularization term Lossfairness is a de-clustering loss).
training the equalized language model using the first training corpus and the de-clustering loss, thereby producing a debiased language model. (Chen: [page 005 ln 58-60] The constructing the de-social prejudation language model (i.e. debiased language model) based on regularized  (i.e. de-clustering) desocial prejudice of the loss function... reduce the social prejudice of the text, by constructing a regularization term which can reflect the model prejudice, linear superposition of the regularization terms (i.e. training corpus)... ensuring the fairness of the language model (i.e. equalized language model) when performing the text task).

As to claim 2, Chen discloses The method of Claim 1, wherein the de-clustering loss penalizes solutions that cause the first and second percentages to be different. (Chen: [page 005 ln 58-60] The constructing the de-social prejudation language model based on regularized  (i.e. de-clustering) desocial prejudice of the loss function... probability percentage formula P(w | g) represents the word w in the context with gender of the word g probability; wherein g is a gender word, comprising male and female two types, when g=f, representing the female word, when g=m, representing the male word… based on the general context having several socially marked words from male group but fewer from female group cause the percentages to be different).
The examiner notes that the percentage is not clear defined and the [0029] of the specification recites “in the long text… modeling the conditional probability as P(y1, ... ym I x1, ... xn).” The Chen’s probability percentage formula can be applied. 
As to claim 3, Chen discloses The method of Claim 1, wherein the de-clustering loss corresponds to a ratio of the first percentage to the second percentage. (Chen: [page 0005 ln 21-30] social prejudation fraction formula (4) biastrain (w) = log (P(w/f) / P(w/m)) is a ratio of the log of female percentage P(w/f) (i.e. first percentage) to the male percentage P(w/m) (i.e. second percentage)). (See the formula in original CN reference page 3 of 12)
The examiner notes that the [0046-47] of specification recites “the percentage of socially marked words in Groups A and B at any given point in generated text... will de-cluster the implicit clusters... the logarithm of the ratio of aggregate probabilities log (P(SGAi) / P(SGBi))…” and Chen’s log (P(w/f) / P(w/m)) is a ratio.
As to claim 4, Chen discloses The method of Claim 1, wherein a same training corpus is used for the first and second training corpora. (Chen: [page 004, ln 6-52] selecting the PTB corpus text library as sample data (i.e. training corpus) for the language model training, screening the PTB corpus in the text library will appear social prejudice word and mark… 
defining a matrix composed of word embedded vector of all words in the PTB corpus text as word embedded matrix W, defining two words with gender antagonis to form a group of gender (i.e. first training corpora) alignment word; gender opposite word (i.e. second training corpora) constitutes a gender set , defining a matrix composed of difference between two vectors of each group of gender in the gender set). 
As to claim 5, Chen discloses The method of Claim 1, wherein the equalization loss penalizes solutions that cause the first and second probabilities to be different. (Chen: [page 002 ln 25-33, page 0005 ln 21-30] to ensure fairness and fairness in machine learning… using machine learning itself to identify and quantize algorithm and data in the prejudice o identify the prejudice in the model and training data based on the loss of the de-social bias regularization term Lossfairness solution… cause the P(w/f) (i.e. first probability of female) and P(w/m) (i.e. second probability of male) based on the general context having several socially marked words from male group but fewer from female group cause the probabilities to be different).  
The examiner notes that the percentage is not clear defined and the [0029] of the specification recites “in the long text… modeling the conditional probability as P(y1, ... ym I x1, ... xn).” The Chen’s probability percentage formula can be applied. 
As to claim 6, Chen discloses The method of Claim 1, wherein the equalization loss corresponds to a ratio of the first probability to the second probability. (Chen: [page 0005 ln 21-30] social prejudation fraction formula (4) biastrain (w) = log (P(w/f) / P(w/m)) is a ratio of the log of female percentage P(w/f) (i.e. first percentage) to the male percentage P(w/m) (i.e. second percentage)). (See the formula in original CN reference page 3 of 12)
The examiner notes that the [0046-47] of specification recites “the percentage of socially marked words in Groups A and B at any given point in generated text... will de-cluster the implicit clusters... the logarithm of the ratio of aggregate probabilities log (P(SGAi) / P(SGBi))…” and Chen’s log (P(w/f) / P(w/m)) is a ratio.

Regarding claims 16, and 20, these claims recites the computer readable medium performed by the method of claim 1; therefore, the same rationale of rejection is applicable.
As to claim 17, Chen discloses The non-transitory computer readable medium of Claim 16, wherein the de-clustering loss is determined before the language model is used to generate text. (Chen: [Abstract] screening words which may have social prejudice in the PTB corpus text library, and marking the words; training a language model, and taking the total loss consisting of the loss of the text generation task Lossaccuracy and the loss of the de-social bias regularization term Lossfairness… based on the social prejudgment score of the prediction text output by the language model and improve the fairness of the prediction output (i.e. generate output)).
As to claim 18, Chen discloses The non-transitory computer readable medium of Claim 16, wherein the extracted contextual representations are obtained using a sum of vectors from selected layers of the language model. (Chen: [Abstract] building a language mode comprising a three-layer LSTM network; taking the total (i.e. sum of vectors) loss consisting of the loss of the text generation task Lossaccuracy and the loss of the de-social bias regularization term Lossfairness from the LSTM layers).
As to claim 19, Chen discloses The non-transitory computer readable medium of Claim 16, wherein: 
the first group of people are people of a first race; and
the second group of people are people of a second race. (Chen: [page 004 ln 49-52, page 002 ln 30-31] defining a matrix composed of word embedded vector (i.e. tuple) of all words in the PTB (Parameterisable Test Bed) corpus text library as word embedded matrix W, defining two words with gender antagonism to form a group of gender alignment word; gender opposite word constitutes a gender set, defining a matrix composed of difference between two vectors of each group of gender (i.e. first/second group of people) in the gender set… The learning algorithm can be changed to reduce the dependence on sensitive attributes, such as race for the first group of people of a first race and the first group of people of a second race).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Choque et al. (US 20220067500 A1, “Choque”).
As to claim 7, Chen discloses The method of Claim 1, further comprising: 
However, Chen may not explicitly disclose all the aspect of the training the debiased language model and a transformer-based decoder using a task-specific training corpus,
wherein the debiased language model functions as an encoder; and
using the trained encoder and decoder to generate text that summarizes the task-specific training corpus.
Choque discloses training the debiased language model and a transformer-based decoder using a task-specific training corpus, (Choque: [0021, 0097] training neural network models and using contextual customer data (i.e. task-specific training corpus) to improve fairness (i.e. debiased) in the response dialogue of an automated assistant… reduce biasing in the resulting dataset… and decoder produce a decoded latent activation representation for input to the contextual trainer memory module).
Choque discloses wherein the debiased language model functions as an encoder; and (Choque: [0027-30] enabling generic neural encoders associated with a trained contextual model to be enhanced with specific customer information for reducing or eliminating associated biasing (i.e. debias) or privacy issues).
Choque discloses using the trained encoder and decoder to generate text that summarizes the task-specific training corpus. (Choque: [0029-30] a machine learning model associated with the encoder 128 and decoder 130 are trained using the contextual trainer and knowledgebase(s) on-premises without utilizing the cloud network… generate automated response based on an evolving context associated with customer interactions, orders, goods, services, etc.).  
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Chen and Choque disclosing debiasing the language training model which are analogous art from the “same field of endeavor”, and, when Choque's training the decoder and encoder to reduce bias and improve fairness was combined with Chen's social debias language model based on regularization of the social prejudice with loss function, the claimed limitation on the training the debiased language model and a transformer-based decoder using a task-specific training corpus,
wherein the debiased language model functions as an encoder; and
using the trained encoder and decoder to generate text that summarizes the task-specific training corpus would be obvious. The motivation to combine Chen and Choque is to provide the use of memory for encoding knowledge base information can be effective in generating more fluent and informed responses. (See Choque [0003]).
As to claim 8, Chen discloses The method of Claim 1, 
However, Chen may not explicitly disclose all the aspect of the further comprising training the debiased language model and a transformer-based decoder using a task-specific training corpus, wherein the debiased language model functions as an encoder. (Choque: [0021, 0010] training neural network models and using contextual customer data (i.e. task-specific training corpus) to improve fairness (i.e. debiased) in the response dialogue of an automated assistant…  re-training of encoders using the customer data securely stored locally in a knowledge base for revising automated dialogue responses, without using cloud-based services).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Chen and Choque disclosing debiasing the language training model which are analogous art from the “same field of endeavor”, and, when Choque's training the decoder and encoder to reduce bias and improve fairness was combined with Chen's social debias language model based on regularization of the social prejudice with loss function, the claimed limitation on the further comprising training the debiased language model and a transformer-based decoder using a task-specific training corpus, wherein the debiased language model functions as an encoder would be obvious. The motivation to combine Chen and Choque is to provide the use of memory for encoding knowledge base information can be effective in generating more fluent and informed responses. (See Choque [0003]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396. The examiner can normally be reached M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENQ-KANG CHU/Examiner, Art Unit 2176                                                                                                                                                                                                        
/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145